        Case 4:13-cr-00052-BMM Document 221 Filed 08/31/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                       GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                    Case Nos. CR 13-52-GF-BMM
                                                        CR-13-76-GF-BMM
                Plaintiff,

 vs.                                                  ORDER
                                                AMENDING JUDGMENT
 MICHAEL BAD OLD MAN,

               Defendant.


       Defendant Michael Bad Old Man having filed an Unopposed Motion to

Amend the Judgment and good cause appearing;

       IT IS HEREBY ORDERED that the Judgments (Doc. 218, 50) shall be

amended to read as follows:

       “Until September 2, 2020, at 8:30 p.m.; causes CR 13-52-GF-BMM and CR

13-76-GF-BMM, to run concurrent. Defender is to be held in custody until

September 2, 2020 at 8:30 p.m., then transported directly to Connections Corrections

in Butte, Montana.”

       DATED this 31st day of August, 2020.




                                      BRIAN M. MORRIS
                                      UNITED STATES DISTRICT JUDGE


                                         1
